Citation Nr: 0311716	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  96-18 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a low back disability.




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel









INTRODUCTION

The appellant is a veteran who had active service in the U.S. 
Army from January 1986 to January 1989, and active service in 
the U.S. Marine Corps from December 1991 to August 1995.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The claims folder was subsequently 
transferred to the RO in Phoenix, Arizona, pursuant to the 
veteran's relocation.  This case was previously before the 
Board in September 2002, when the Board issued a decision 
granting a 10 percent rating for residuals of a right wrist 
fracture, and denying a rating in excess of 10 percent for 
residuals of a right ankle sprain.  The Board also determined 
that additional development was needed on the issue of 
service connection for a low back disability.  The additional 
development has been completed, and that matter is addressed 
below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

In a December 1995 letter, the veteran was notified of the 
evidence he should provide in support of his claim, and of 
steps VA had, and would, take to obtain further evidence.  
However, the letter predated the VCAA and implementing 
regulations.  Furthermore, the Board obtained additional 
evidence pursuant to 38 C.F.R. § 19.9(a)(2), which is now 
invalid.  The veteran has not waived AOJ initial 
consideration of the additional evidence obtained by the 
Board, and the Board may not now proceed with appellate 
without remanding the claim to the AOJ for initial 
consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim of entitlement 
to service connection for a low back 
disability.  He should be specifically 
notified of what he needs to establish 
his claim, of what the evidence shows, 
and of his and VA's respective 
responsibilities in evidence development.  

2.  The RO should ask the veteran to 
identify any VA or non-VA health care 
providers that have treated him for any 
low back problems from August 1997 to the 
present, then obtain for the record 
complete copies of reports of all such 
treatment.
Whether or not the veteran responds, the 
RO should obtain any VA medical records 
pertaining to treatment the veteran has 
received for any low back problems which 
are not already associated with the 
claims file.

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
an appropriate supplemental statement of 
the case, and give him the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


